TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00050-CV






Ronald Bibace, Appellant



v.



SWC Braker/183, Ltd.; Klaus Schmickler; and Catherine Schmickler, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT


NO. 97-01929, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 






PER CURIAM


	Because the order of the trial court appellant is appealing is not the final judgment
of the trial court, and is, therefore, an interlocutory, non-appealable order, we will dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  See also Tex. Civ. Prac. & Rem.
Code § 51.014.  

	Appellee, Klaus Schmickler, filed a motion to dismiss the appeal for want of
jurisdiction on February 2, 2000.

	The Clerk of this Court filed the clerk's record in this cause on April 27, 2000. 
By letter dated May 1, 2000, appellant was invited to submit a supplemental clerk's record by
May 16, 2000, containing the appropriate documents showing the trial court's judgment to be
final, or the appeal would be dismissed for want of jurisdiction.  Thus far appellant has failed to
respond.

	Accordingly, we grant appellee's motion and dismiss this appeal for want of
jurisdiction on our own motion.  Because there is no final judgment, we dismiss the appeal against
all appellees.  See Tex. R. App. P. 42.3(a), (c).


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction on Appellee's Motion

Filed:   May 25, 2000

Do Not Publish